NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              TIMOTHY ESTES,
                                 Petitioner,

                                        v.

            THE INDUSTRIAL COMMISSION OF ARIZONA,
                           Respondent,

                    CONTRACTED DRIVER SERVICE,
                         Respondent Employer,

                 COMMERCE & INDUSTRY INS CO C/O
                       AIG CLAIMS SVC,
                        Respondent Carrier.

                             No. 1 CA-IC 17-0061
                               FILED 6-12-2018


               Special Action - Industrial Commission
                        ICA No. 20132-960218
                        INSCA No. 710-894871
        The Honorable Paula R. Eaton, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Timothy Estes, Glendale
Petitioner
Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent ICA

Lundmark, Barberich, LaMont & Slavin, PC, Phoenix
By R. Todd Lundmark, Danielle Vukonich
Counsel for Respondent Employer/Carrier



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Paul J. McMurdie and Judge David D. Weinzweig joined.


J O H N S E N, Judge:

¶1            Timothy Estes appeals by special action the Decision Upon
Review of the Industrial Commission of Arizona ("ICA") denying his
petition to reopen an award that found his condition stationary without
permanent impairment. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Estes was working as a commercial truck driver when he fell
from his trailer and was injured on October 8, 2013. He received worker's
compensation benefits until May 12, 2014, when the insurer issued a Notice
of Claim Status stating he was medically stationary with no permanent
impairment. Estes challenged the decision, and, after a hearing, an
Administrative Law Judge ("ALJ") found his injury was stationary without
permanent impairment as of May 12, 2014. Estes requested review of the
decision, the ALJ summarily affirmed, and Estes sought review in this
court. We affirmed the award. Estes v. Indus. Comm'n, 1 CA-IC 15-0035,
2016 WL 389483, *4, ¶ 17 (Ariz. App. Feb. 2, 2016) (mem. decision).

¶3             Estes petitioned to reopen his claim on February 16, 2016,
alleging he had "sustained a new, additional, or previously undiscovered
disability or condition causally related" to his fall in October 2013. The
insurance carrier denied the petition, and Estes requested a hearing. The
ALJ heard testimony from Estes, his treating pain-management physician,
his treating psychiatric physician assistant, a treating concussion and brain-
injury specialist, a neuropsychologist who performed an independent
medical examination ("IME"), and another physician who had performed


                                      2
                 ESTES v. CONTRACTED/COMMERCE
                          Decision of the Court

two IMEs of Estes, one in October 2014 before the initial administrative
hearing, and another in May 2016.

¶4            Of his physical ailments, Estes testified that he had "severe"
headaches, confusion, dizziness, memory loss, vision problems, hearing
problems, "severe pain" in his lower back, "pain, numbness and tingling" in
his right shoulder and down both arms, "carpal tunnel and ulnar damage"
in one elbow, carpal tunnel in his wrist, tingling and numbness throughout
both legs, and a hernia in his chest. He also testified his symptoms had
worsened since his initial claim closed in May 2014. Estes also testified he
suffered from depression, anxiety and post-traumatic stress disorder, and
that he had not had any other accidents since his industrial injury in
October 2013.

¶5           Estes called three medical professionals to testify. Dr. Patrick
Hogan, an anesthesiologist and pain-management expert whose medical
group treated Estes, testified that several of Estes's cervical vertebrae were
impinging upon his spinal cord. Hogan opined that such an impingement
could result in headaches, neck pain and "diminished sensation" in the
upper and lower extremities. Tracie Serrato, a psychiatric physician
assistant who treated Estes, testified that, based upon the symptoms Estes
reported, she had diagnosed him with post-traumatic stress disorder and
"major depressive disorder." Dr. Javier Cardenas, director of the Barrow
Concussion and Brain Injury Center, testified that after examining Estes
beginning in late October 2015 to investigate the prolonged nature of his
symptoms, he concluded Estes had "what's called an encephalopathy or
generalized brain dysfunction," and recommended psychiatric treatment,
balance therapy and speech cognitive therapy.

¶6              Dr. John Walker, a neuropsychologist who conducted an IME
of Estes in May and June 2016, testified he observed "not enough symptoms
and not specific enough symptoms to meet the criteria for post traumatic
stress disorder." Walker also opined that, overall, Estes's neurocognitive
function was where it should be but that Estes was "having a very
catastrophic reaction psychiatrically to his injury and things that have
followed since that time." Dr. Leo Kahn, who performed an IME of Estes
for the initial claim and another in connection with the petition to reopen,
similarly could not identify any etiology for the symptoms Estes reported.

¶7           The ALJ denied Estes's petition, expressly finding Estes not
credible and resolving all conflicts in the evidence against him. The ALJ
found Kahn and Walker's opinions "more probably correct and well
founded" and concluded that Estes had thus "failed to establish any new,


                                      3
                  ESTES v. CONTRACTED/COMMERCE
                           Decision of the Court

additional or previously undiscovered condition causally related to his
October 8, 2013, industrial injury which necessitates active medical
treatment." Estes petitioned for review, and the ALJ summarily affirmed
the decision, findings and award.

¶8            Estes timely sought review in this court, and we have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution,
Arizona Revised Statutes ("A.R.S.") sections 12-120.21(A)(2) (2018), 23-951
(2018) and Rule 10 of the Arizona Rules of Procedure for Special Actions.1

                               DISCUSSION

¶9            An employee may petition to reopen a claim "upon the basis
of a new, additional or previously undiscovered temporary or permanent
condition." A.R.S. § 23-1061(H) (2018). The employee must attach to the
petition "a copy of a medical report supporting the disability or condition
justifying the reopening of the claim." Arizona Administrative Code R20-
5-133(B) (2018). In cases of increased subjective pain, the medical report
must evidence "a change in objective physical findings." A.R.S. § 23-
1061(H).

¶10            The prerequisite for reopening a claim is "[e]vidence of change
in physical condition or medical needs." Stainless Specialty Mfg. Co. v. Indus.
Comm'n, 144 Ariz. 12, 19 (1985) (emphasis in original). "The test for new
and additional conditions is purely comparative. The medical evidence
must establish that an industrially related condition developed or
worsened after the claim was closed." Perry v. Indus. Comm'n, 154 Ariz. 226,
229 (App. 1987). The employee also must establish a causal connection
between the current condition and the industrial injury. See Stainless, 144
Ariz. at 19. "If the causal relationship between the industrial incident and
the resulting injury is not apparent, causation must be proved by opinion
evidence from a competent medical witness." Raymer v. Indus. Comm'n, 18
Ariz. App. 184, 186 (1972).

¶11           "In reviewing ICA findings and awards, we defer to the ALJ's
factual findings but review questions of law de novo." Landon v. Indus.
Comm'n, 240 Ariz. 21, 24, ¶ 9 (App. 2016). We view the evidence in the light
most favorable to upholding the ALJ's award. Aguayo v. Indus. Comm'n, 235
Ariz. 413, 414, ¶ 2 (App. 2014). The ALJ is the sole judge of witness
credibility. Henderson-Jones v. Indus. Comm'n, 233 Ariz. 188, 191, ¶ 9 (App.


1      Absent material revision after the relevant date, we cite the current
version of a statute or rule.


                                      4
                 ESTES v. CONTRACTED/COMMERCE
                          Decision of the Court

2013). When expert medical testimony conflicts, the ALJ must resolve the
conflict and, in so doing, may consider many factors, "including whether or
not the testimony is speculative, consideration of the diagnostic method
used, qualifications in backgrounds of the expert witnesses and their
experience in diagnosing the type of injury incurred." Carousel Snack Bar v.
Indus. Comm'n, 156 Ariz. 43, 46 (1988). When the ALJ's decision is
supported by reasonable evidence, we are bound by the ALJ's resolution of
conflicting testimony. Kaibab Indus. v. Indus. Comm'n, 196 Ariz. 601, 609, ¶
25 (App. 2000).

¶12           On appeal, Estes challenges the ALJ's finding that he failed to
establish any new, additional or previously undiscovered condition
causally related to the industrial accident. To that end, Estes first contends
that the ALJ erred by improperly weighing the evidence. But we will not
reweigh evidence, Jaramillo v. Indus. Comm'n, 203 Ariz. 594, 596, ¶ 6 (App.
2002), and reasonable evidence supports the ALJ's findings.

¶13            Hogan testified that Estes's spinal pain, diminished reflexes
and decreased sensation throughout his extremities were not caused by
arthritis but more likely resulted from a spinal cord impingement, such as
often results from a neck injury, including the sort of fall Estes suffered in
October 2013. But Hogan did not testify that the symptoms Estes now
experiences were new or different than those he was experiencing when his
claim was closed. Nor did Hogan opine that Estes's current physical
symptoms were caused by the industrial accident. See Stainless, 144 Ariz. at
19. Hogan could only say that "a traumatic fall could have caused" Estes's
neck issues, (emphasis added) admitting that "due to the nature of how,
you know, I saw him two years after the injury it's, you know, hard for me
to tie it together." See Harbor Ins. Co. v. Indus. Comm'n, 25 Ariz. App. 610,
612 (1976) (conflict in evidence not created when expert avoids committing
to a particular opinion).

¶14           Kahn testified that after examining Estes in 2014, he had
concluded that Estes suffered from arthritis rather than "an acute cervical
spine injury, spinal cord injury, or other acute cervical spine pathology."
After re-examining Estes in connection with the petition to reopen, Kahn
concluded that Estes presented "[e]ssentially, the same" symptoms as
before. Kahn further testified that he could not find any "specific organic
problem" that corresponded with Estes's subjective reports of pain and that
he saw no change in Estes's condition in the form of any new, additional or
previously undiscovered condition during the second IME he conducted.




                                      5
                 ESTES v. CONTRACTED/COMMERCE
                          Decision of the Court

¶15            Given the conflicting testimony concerning the physical
symptoms Estes reported, the ALJ reasonably could find Kahn's testimony
more probably correct and well-founded than Hogan's, particularly
because Kahn was the only testifying medical expert who examined Estes
both before and after closure of his original claim. Accordingly, the ALJ
was free to find that Estes had not met his burden of showing a change in
his medical condition since closure of his claim. See A.R.S. § 23-1061(H);
Stainless, 144 Ariz. at 19.

¶16           Reasonable evidence similarly supports the ALJ's adoption of
Walker's testimony over Serrato's concerning whether Estes was suffering
from significant new psychological issues. Walker has a doctorate in
psychology and had been practicing as a board-certified neuropsychologist
for 15 years; Serrato is a physician assistant who has a master's degree in
psychology. See Gutierrez v. Indus. Comm'n, 226 Ariz. 1, 3, ¶ 6 (App. 2010)
(ALJ may consider "the expert witnesses' qualifications, backgrounds, and
experience"); Carousel, 156 Ariz. at 46 (same).

¶17           After Estes's claim was closed, Serrato diagnosed him with
post-traumatic stress disorder and major depressive disorder, both based
upon Estes's self-reported symptoms. Walker, on the other hand, testified
Estes did not present symptoms to support a diagnosis of post-traumatic
stress disorder, adding that Estes exhibited merely an adjustment disorder,
which "is considered not to be as severe or as significant as a full blown
depressive disorder." Walker based his opinion on an interview and "a
number of hours of neurocognitive testing," including a self-validating test
of "567 true-false questions" known as the MMPI II. See Carousel, 156 Ariz.
at 46 (court may consider, inter alia, the expert's diagnostic method). Walker
opined that Estes was "overperceiving or over reporting symptoms or it
may be a noncredible response style."

¶18           Most significantly, Estes failed to offer evidence that his
October 2013 fall was the source of his current psychological issues.
Cardenas testified that although Estes exhibited symptoms of brain
dysfunction, his diagnosis was "not specific to traumatic brain injury." In
fact, on cross-examination, Cardenas admitted that the late-effect
symptoms Estes exhibited suggested that factors other than the industrial
injury were affecting Estes. And Walker testified that Estes had no
impairments that were "neuropsychologically related to the industrial
injury." Given this evidence, along with Walker's testimony that Estes was
over-reporting symptoms, reasonable evidence supports the ALJ's finding
that Estes failed to establish that the industrial injury caused his current
psychological issues.


                                      6
                  ESTES v. CONTRACTED/COMMERCE
                           Decision of the Court

¶19            Estes next argues that his attorney did not effectively
represent his interests at the hearing before the ALJ. Specifically, Estes
contends his attorney failed to properly cross-examine Kahn and Walker
and failed to call other expert witnesses who had treated Estes. We will not
address this issue. Generally speaking, "[c]ivil litigants are not entitled to
post-judgment relief based on the adverse consequences of their counsel's
ineffective assistance." Rogone v. Correia, 236 Ariz. 43, 52, ¶ 31 (App. 2014).

¶20            Estes finally asserts the ALJ had a conflict of interest and
demonstrated bias against him because the ALJ issued her Decision Upon
Review shortly after the insurance company filed its responding brief and
because the ALJ, Estes's attorney and the attorney for the insurance
company were in Prescott together shortly after the ALJ issued the Decision
Upon Review. In an answering brief, the ICA argues the three went to
Prescott to attend a worker's compensation seminar hosted by the Arizona
State Bar.

¶21            A judge's purported bias may violate due process when,
"under a realistic appraisal of psychological tendencies and human
weakness," the judge has an interest that "poses such a risk of actual bias or
prejudgment that the practice must be forbidden if the guarantee of due
process is to be adequately implemented." Caperton v. A.T. Massey Coal Co.,
Inc., 556 U.S. 868, 883-84 (2009) (quoting Withrow v. Larkin, 421 U.S. 35, 47
(1975)); State v. Granados, 235 Ariz. 321, 325, ¶ 9 (App. 2014). Under this
inquiry, we have no reason to conclude that the ALJ's timely issuance of a
decision or attendance at a law-related seminar also attended by litigants'
counsel demonstrates bias. At any rate, Estes has presented neither legal
authority nor other facts sufficient to support his argument. See Ariz. R.
Civ. App. P. 13(a)(7)(A) (argument on appeal must contain "citations of
legal authorities and appropriate references to the portions of the record on
which the appellant relies").




                                      7
             ESTES v. CONTRACTED/COMMERCE
                      Decision of the Court

                        CONCLUSION

¶22       For the foregoing reasons, we affirm the Decision Upon
Review.




                    AMY M. WOOD • Clerk of the Court
                    FILED: AA




                                  8